Case 3:20-cv-00435-DWD Document 23 Filed 01/13/21 Page 1 of 4 Page ID #117




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


    MOSES M. BROWN                                          )
                                                            )
                   Plaintiff,                               )
                                                            )
    vs.                                                     )             Case No. 20-cv-435-SMY
                                                            )
                                                            )
    STATE OF ILLINOIS, and                                  )
    IDOC PAROLE,                                            )
                                                            )
                   Defendants.                              )
                                                            )

                                  MEMORANDUM AND ORDER

DUGAN, District Judge:

          Plaintiff Moses M. Brown, formerly an inmate of the Illinois Department of Corrections

(“IDOC”), brings this action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his

constitutional rights. In September 2019, Plaintiff was returned to IDOC custody pursuant to a

warrant for parole violations and was eventually transferred to Vandalia Correctional Center

(“Vandalia”).       Plaintiff contends officials at Vandalia held him beyond his release date.

Additionally, he appears to be asserting claims pertaining to his parole revocation and initial

detention at the arresting agency’s police station.

          This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. 1 Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is




1
  Plaintiff was incarcerated at the time of filing. (Doc. 1-1). Accordingly, his Complaint is subject to review pursuant
to 28 U.S.C. § 1915A.

                                                           1
Case 3:20-cv-00435-DWD Document 23 Filed 01/13/21 Page 2 of 4 Page ID #118




legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                         The Complaint

       Plaintiff makes the following allegations in his Complaint: On September 9, 2019, Plaintiff

was arrested pursuant to a warrant for parole violations. Plaintiff was detained at “the police

station” where he was subjected to extremely cold temperatures without covers or bedding. On

September 24, 2019, Plaintiff was transferred to Stateville Correctional Center (“Stateville”).

While Plaintiff was in custody at Stateville, he was interviewed by members of the Illinois Prisoner

Review Board. The Prisoner Review Board representatives told Plaintiff they found no parole

violations and indicated he would be released. Instead of being released, Plaintiff was transferred

to Vandalia. Plaintiff informed officials at Vandalia that he was supposed to be released, but they

refused to assist him correct the mistake. In January of 2020, Plaintiff met with members of the

Prisoner Review Board and was given an “out” date of February 28, 2020.

                                            Discussion

       Plaintiff’s excessive incarceration claim is subject to dismissal because he has not named

a proper defendant. Plaintiff cannot bring a claim for damages pursuant to 42 U.S.C. § 1983

against the State of Illinois. See Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012); Brown v.

Budz, 398 F.3d 904, 918 (7th Cir. 2005). Instead, Plaintiff must pursue his claim against the prison

officials who caused the alleged constitutional violation, presumably officials at Vandalia. But

Plaintiff has not named any Vandalia officials as defendants. Accordingly, this claim will be

dismissed without prejudice.




                                                 2
Case 3:20-cv-00435-DWD Document 23 Filed 01/13/21 Page 3 of 4 Page ID #119




       Although not entirely clear, Plaintiff may also be attempting to bring claims relating to his

arrest, initial detention, and parole revocation. To the extent that Plaintiff is attempting to assert

claims regarding these matters, they do not survive preliminary review. The allegations pertaining

to his arrest and initial detention at “the police station” are not associated with any particular

defendant and therefore must be dismissed. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007); FED. R. CIV. P. 8(a)(2). Any claims pertaining to the decision to revoke Plaintiff’s

parole are subject to dismissal because parole board members are accorded absolute immunity for

these activities. See Walrath v. United States, 35 F.3d 277, 282 (7th Cir. 1994) (“[P]arole board

members are absolutely immune from suit for their decision to grant, deny, or revoke parole.”);

Wilson v. Kelkhoff, 86 F.3d 1438, 1445 (7th Cir. 1996) (“Absolute immunity protects board

members not only for the decision to revoke ... supervised release, but the board members' actions

that are ‘part and parcel’ of the decision-making process.”).

       For these reasons, the Complaint will be dismissed without prejudice. However, Plaintiff

will be granted leave to amend his Complaint.


                                            Disposition

       Plaintiff’s Complaint is DISMISSED without prejudice.

       Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before [28 days

from date of filing]. Should Plaintiff fail to file his First Amended Complaint within the allotted

time or consistent with the instructions set forth in this Order, the entire case shall be dismissed

with prejudice for failure to comply with a court order and/or for failure to prosecute his claims.

Fed. R. App. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).




                                                  3
Case 3:20-cv-00435-DWD Document 23 Filed 01/13/21 Page 4 of 4 Page ID #120




       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and Plaintiff must re-file any exhibits he wishes the Court to consider along with the First Amended

Complaint. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: January 13, 2021



                                                      __________________________________
                                                      David W. Dugan
                                                      United States District Judge




                                                 4
